UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMSD SPECIALIZED DISCLOSURE REPORT SemiLEDs Corporation (Exact name of the registrant as specified in its charter) Delaware 001-34992 20-2735523 (State or other jurisdiction ofincorporation or organization) (CommissionFile Number) (IRS EmployerIdentification No.) 3F, No.11 Ke Jung Rd., Chu-Nan Site,Hsinchu Science Park, Chu-Nan 350,Miao-Li County, Taiwan, R.O.C. (Address of principal executive offices) (Zip Code) Christopher Lee Chief Financial Officer
